OPINION OF THE COURT
In each case: Order reversed, without costs, and the judgment of Supreme Court, Albany County, reinstated in the following memorandum: Considering the fact that the applicable statute (Election Law, § 6-132) gives no notice as to the requirements for inclusion in designating petitions where the nomenclature of the local electoral subdivisions is materially different from that employed in the statute, there can be no insistence on literal compliance with the statutory prescrip*793tions. That being so, we conclude that the designating petitions in this instance were in sufficient conformity with the requirements of section 6-132. Obviously, there should be prompt legislative correction of this anomaly, peculiar to one county, by addition of appropriate nomenclature or by exception to the State statute (Election Law, § 4-100).
In Matter of Spaulding v New York State Bd. of Elections: We agree with the Appellate Division that the petition to validate was timely.
Concur: Chief Judge Breitel and Judges Jasen, Gabrielli, Jones, Wachtler, Fuchsberg and Cooke.